

Exhibit 10.5
PURCHASE AND SALE AGREEMENT
CVS: Riverton, NJ

THIS AGREEMENT (“Agreement”) is made and entered into as of May 29, 2014 (the
“Effective Date”) by and between ARCP ACQUISITIONS, LLC (“Buyer”), and SHOPS AT
RIVERTON, LLC (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Marcus & Millichap, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is ten (10) days after the last day of the
Due Diligence Period (as defined herein), TIME BEING OF THE ESSENCE, unless the
Buyer waives the full Due Diligence Period and elects to close earlier by
providing written notice thereof to Seller. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent prior to the
date of Closing.
(c)    “Due Diligence Period” shall mean the period commencing on the Effective
Date and extending until 11:59 PM EST on the date that is thirty (30) calendar
days thereafter, excluding the Effective Date, or the date on which Seller
receives written notice of Buyer’s waiver of the Due Diligence Period. Seller
shall deliver to Buyer all of the Due Diligence Materials within five (5)
business days after the Effective Date, and for each day that passes thereafter
until all of the Due Diligence Materials are delivered to Buyer, the Due
Diligence Period and the Closing Date shall be extended by one (1) business day.
(d)    “Earnest Money” shall mean SIXTY THOUSAND ONE HUNDRED and NO/100 DOLLARS
($60,100.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement. Interest earned on the Deposit
shall follow the Deposit.
(e)    “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent

PSA – CVS – Riverton, NJ–

--------------------------------------------------------------------------------



shall be responsible for (x) organizing the issuance of the Commitment and Title
Policy, (y) preparation of the closing statement, and (z) collection and
disbursement of the funds.
(f)     “Guarantor” shall mean CVS Corporation.
(g)    “Guaranty” shall mean that certain [Guaranty] of the Lease dated January
17, 2006 executed by Guarantor.
(h)    “Lease” shall mean that certain Lease dated as of January 17, 2006
between Seller, as landlord, and Riverton NJ CVS, LLC, as tenant (“Tenant”), as
amended.
(i)    “Property” shall mean (1) that certain real property located at 700 Broad
Street, Riverton, New Jersey being more particularly described on Exhibit A,
attached hereto and incorporated herein (the “Real Property”) together with all
buildings, facilities and other improvements located thereon (collectively, the
“Improvements”); (1) all right, title and interest of Seller under the Lease and
all security deposits (if any) that Seller is holding pursuant to the Lease; (1)
all right, title and interest of Seller in all machinery, furniture, equipment
and items of property of Seller attached or appurtenant to, located on or used
in the ownership, use, operation or maintenance of the Property or the
Improvements; (1) all right, title and interest of Seller, if any, to any unpaid
award for (1) any taking or condemnation of the Property or any portion thereof,
or (1) any damage to the Property or the Improvements by reason of a change of
grade of any street or highway; (e) all easements, licenses, rights and
appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant.
(j)    “Purchase Price” shall mean SIX MILLION EIGHTY THOUSAND and NO/100
DOLLARS ($6,080,000.00). The Purchase Price is based on a capitalization rate of
6.31% and a total scheduled annual base rent (the “Annual Net Rent”) of
$383,388.00 per annum. If the Annual Net Rent on the Closing Date is not the
same as set forth in the previous sentence, the Purchase Price shall be adjusted
accordingly.
(k)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Shops at Riverton, LLC
c/o Bransher Properties LP
55 Lynn Avenue
Orland, Pennsylvania 19075
Tel. No.: 215.740.0845
Email: jimbrandenburger@gmail.com


And to:

2



--------------------------------------------------------------------------------



Charles E. Brodsky, Esquire
166 Nassau St., 2nd floor
Princeton, NJ 08542
Tel. No.: 609.430.3044
Email: Charles@charlesbrodskylaw.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Akomea Poku-Kankam
American Realty Capital Properties, Inc.
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4401
Fax No.: 646.861.7817
Email: APoku-Kankam@arcpreit.com


And Due Diligence Materials (if provided by email) to:


duediligence@arcpreit.com


With hard copies and/or cds to:


Mandy Angiuoli
American Realty Capital Properties, Inc.
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Fax No.: 212.415.6507
Email: mangiuoli@arcpreit.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the

3



--------------------------------------------------------------------------------



collecting authorities or to the Escrow Agent by Seller prior to or at Closing.
There shall be no closing adjustments between the parties for Taxes and
Assessments not yet due and payable at Closing unless Tenant is not responsible
for all such Taxes and Assessments due in accordance with the provisions of the
Lease.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)all Title Policy premiums resulting from endorsements that Seller elects to
purchase to cover title issues, if any;


(ii)the New Jersey Realty Transfer Fee imposed by N.J.S.A. 46:15-5 et seq. on
the sale and transfer of the Property (provided that if applicable, Buyer shall
pay the “Mansion Tax” imposed by N.J.S.A. 46:15-7.2). .


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;


(iv)all fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.

(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:


(i)Title Policy premiums and search costs except premiums for endorsements that
Seller elects to purchase to cover title issues, if any;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.



4



--------------------------------------------------------------------------------



(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.
(g)    All other fees, costs and expenses shall be allocated in accordance with
custom in the county in which the Property is located.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by customary New Jersey Bargain and Sale Deed, free and
clear of all liens, defects of title, conditions, easements, assessments,
restrictions, and encumbrances except for Permitted Exceptions (as hereinafter
defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
The term “Permitted Encumbrances” as used in this Agreement shall mean (i) any
state of facts which a current accurate land title survey of the Property would
show, provided that such facts would not render title other than good and
marketable and would not impair the continued use of the Property for a retail
store; (ii) those matters specifically set forth on Schedule 6 annexed hereto
and hereby made a part hereof, subject; (iii) all laws, provided such laws are
not violated by the existing improvements and do not prohibit the use of the
Property as a retail store; (iv) all presently existing and future liens of real
estate taxes or assessments and water rates, water meter charges, water frontage
charges and sewer taxes, rents and charges, if any, provided that such items are
not yet due and payable and are apportioned as provided in this Agreement; (v)
the Lease; and (vi) that certain Restrictive Covenant, Easement and Maintenance
Agreement dated December 24, 2007 by Seller recorded among the Land Records of
Burlington County, New Jersey at Deed Book 6583, page 564 (the “Declaration”).
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) ten (10) days after the Buyer’s receipt of the updated, revised Title
Commitment showing the

5



--------------------------------------------------------------------------------



new title exception, together with a legible copy of any such new matter, or
(ii) the date of Closing, to provide Seller with written notice of its objection
to any such new title exception (an “Objection”). If Seller does not remove or
cure such Objection prior to the date of Closing, Buyer may terminate this
Agreement, in which case the Earnest Money shall be returned to Buyer, Seller
shall reimburse Buyer for all out of pocket costs and expenses incurred
hereunder and neither party shall have any further obligation hereunder, except
as otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
or make available to Buyer copies of the following documents and materials
pertaining to the Property to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel: (i) a complete copy of all
leases affecting the Property (unless the same have previously been provided to
Buyer) and all amendments thereto and of all material correspondence relating
thereto; (ii) a copy of all surveys and site plans of the Property, including
without limitation any as-built survey obtained or delivered to tenants of the
Property in connection with its construction; (iii) a copy of all architectural
plans and specifications and construction drawings and contracts for
improvements located on the Property; (iv) a copy of Seller’s title insurance
commitments and policies relating to the Property; (v) a copy of the certificate
of occupancy (or local equivalent) and zoning reports for the Property; and of
all governmental permits/approvals; (vi) a copy of all environmental,
engineering and physical condition reports for the Property; (vii) copies of the
Property’s real estate tax bills for the current and prior two (2) tax years or,
if the Property has been owned by Seller for less than two (2) tax years, for
the period of ownership; (viii) omitted; (ix) the operating statements of the
Property for the twenty four (24) calendar months immediately preceding the
Effective Date or if the Tenant has been operating for less than twenty-four
(24) months, for the period of operation; (x) all service contracts and
insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any structural slab or roof warranties; and (xii) a written
inventory of all items of personal property to be conveyed to Buyer, if any (the
“Due Diligence Materials”). Seller shall deliver any other documents relating to
the Property reasonably requested by Buyer, to the extent within Seller’s
possession or reasonably obtainable by Seller or Seller’s counsel, within three
(3) business days following such request. Additionally, during the term of this
Agreement, Buyer, its agents and designees, shall have the right to enter the
Property for the purposes of inspecting the Property, conducting non-invasive
soil tests, and making surveys, mechanical and structural engineering studies,
inspecting construction, and conducting any other investigations and inspections
as Buyer may reasonably require to assess the condition and suitability of the
Property; provided, however, that such activities by or on behalf of Buyer on
the Property shall not damage the Property nor interfere with construction on
the Property or the conduct of business by Tenant under the Lease; and provided
further, however, that Buyer shall indemnify and hold Seller harmless from and
against any and all claims or damages to the extent resulting from the
activities of Buyer on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to its condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement. Seller shall reasonably cooperate with the efforts of Buyer
and the Buyer’s representatives to inspect the Property. After the Effective
Date, Buyer shall be permitted to speak and meet with Tenant in connection with
Buyer’s due diligence. Upon signing this agreement, Seller shall provide Buyer
with the name of a contact person(s) for the purpose of arranging site visits.
Buyer shall give Seller reasonable written notice (which in any event shall

6



--------------------------------------------------------------------------------



not be less than two (2) business days) before entering the Property, and Seller
may have a representative present during any and all examinations, inspections
and/or studies on the Property. Buyer shall have the unconditional right, for
any reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, and all rights, liabilities
and obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    Within two (2) days following the Effective Date, Seller shall request
(i) an estoppel certificate from Tenant in the form attached hereto as Exhibit E
or such other form that Tenant customarily employs (the “Tenant Estoppel”), and
(ii) an estoppel certificate from Guarantor in the form attached hereto as
Exhibit F or such other form that Guarantor customarily employs (the “Guarantor
Estoppel”, and together with the Tenant Estoppel, the “Estoppels”). The
Estoppels shall be certified as follows: “ARCP Acquisitions, LLC, ARCP CV
RIVERTON NJ, LLC, and their lender, successors and assigns”. Seller shall
promptly deliver to Buyer photocopies or pdf files of the executed Estoppels
when Seller receives the same.
(d)    If Buyer so requests within ten (10) business days following the
Effective Date, Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”),
provided that any delay caused by Buyer’s requirement of an SNDA shall not
become a default by Seller under this Agreement nor shall it cause any other
deliverable to be deemed stale.
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed $250,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase

7



--------------------------------------------------------------------------------



Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the proceeds under Seller’s insurance policies covering such Property with
respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if (i) Buyer delivers a notice to Escrow
Agent and Seller stating that Buyer has terminated this Agreement on or prior to
the expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller and (ii) if, after the expiration of the
Due Diligence Period, Seller delivers a notice to Escrow Agent and Buyer stating
that Seller has terminated this Agreement as a result of Buyer’s failure to
close on or prior to the Closing Date, then Escrow Agent shall immediately
disburse the Earnest Money to Seller without the necessity of delivering any
notice to, or receiving any notice from Buyer.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.

8



--------------------------------------------------------------------------------



9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) waive such default and proceed to
Closing in accordance with the terms and provisions hereof; or (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller’s sole remedy.
Upon such termination, neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly provided
herein. Seller and Buyer agree that (a) actual damages due to Buyer’s default
hereunder would be difficult and inconvenient to ascertain and that such amount
is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses (not to exceed $20,000) incurred by Buyer
in connection with this Agreement, which return shall operate to terminate this
Agreement and release Seller and Buyer from any and all liability hereunder,
except those which are specifically stated herein to survive any termination
hereof; (iii) enforce specific performance of Seller’s obligations hereunder; or
(iv) by notice to Seller given on or before the Closing Date, extend the Closing
Date for a period of up to thirty (30) days (the “Closing Extension Period”),
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above except that the term “Closing” shall read
“Extended Closing”.


10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Bargain and Sale Deed in the form attached hereto as Exhibit B;

9



--------------------------------------------------------------------------------



(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit D;
(d)    An original Tenant Estoppel issued within 30 days of the Closing Date
which indicates Tenant has no knowledge of defaults under the Lease and confirms
the Annual Net Rent as set forth in the Lease;
(e)    An original Guarantor Estoppel dated no earlier than 30 days prior to the
date of Closing;
(f)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(g)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(h)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)    Originals of all of the warranties in effect for the Property (the
“Warranties”) set forth on Exhibit H, and any additional warranties required by
the Lease, re-issued at Seller’s expense, to Buyer or Tenant, as requested by
Buyer;
(j)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(l)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(m)    Letter to Tenant in form of Exhibit G attached hereto;
(n)    omitted; and
(o)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (g) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written

10



--------------------------------------------------------------------------------



notice to Seller; provided that all conditions precedent to both Buyer’s and
Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). Buyer shall have a one-time right to extend the Closing for up
to fifteen (15) business days upon written notice to Seller to be received by
Seller on or prior to the date scheduled for the Closing and an additional
deposit with the Escrow Agent of FIFTY THOUSAND and NO/Dollars ($50,000.00) that
shall become part of the Earnest Money. If Buyer timely exercises this right to
extend, any document that Seller is obligated to provide that is “time
sensitive” does not need to be provided again by Seller. The Closing shall be
held through the mail by delivery of the closing documents to the Escrow Agent
on or prior to the Closing or such other place or manner as the parties hereto
may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all liens and encumbrances except for Permitted
Exceptions and Seller will be the sole owner of the entire lessor’s interest in
the Lease. The Property constitutes one or more separate tax parcels for
purposes of ad valorem taxation;

11



--------------------------------------------------------------------------------



(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) the Annual
Base Rent for the current term of the Lease will be $383,388.00 per annum;
(g)    Other than the Lease, there are no occupancy rights, leases or tenancies
affecting the Property. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property; and
(i)    Exhibit H attached hereto is a true, correct and complete listing of all
the Warranties.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year following Closing.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision

12



--------------------------------------------------------------------------------



of the organizational documents of Buyer or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which Buyer
is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year following Closing.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease and Tenant shall not have assigned its interest in the Lease or sublet the
premises demised under the Lease; and
(e)    the representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and

13



--------------------------------------------------------------------------------



(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Lease in any
manner, nor enter into any new lease, license agreement or other occupancy
agreement with respect to the Property; (ii) consent to an assignment of the
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the Lease nor release any guarantor of or
security for the Lease unless required by the express terms of the Lease; and/or
(iv) cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of the Property, whether insured or not.
17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter

14



--------------------------------------------------------------------------------



hereof (including, without limitation, any letter of intent executed prior to
this Agreement) shall be valid or of any force or effect from and after the date
hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

15



--------------------------------------------------------------------------------



23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. Except as set forth in this Section 25, Buyer shall not sell,
assign or transfer all or any part of its interest in and to this Agreement
without the prior written consent of Seller, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, Buyer may assign its
rights under this Agreement to (i) a subsidiary of American Realty Capital
Properties, Inc., or (iii) an entity receiving advisory services from American
Realty Capital Properties, Inc. or any of its subsidiaries (“Approved
Assignee”). The notice address for the Approved Assignee is 106 York Road,
Jenkintown, PA 19046. No such assignment shall relieve Buyer of any of its
obligations hereunder.


25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.


26.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.


27.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).

16



--------------------------------------------------------------------------------





28.    Bulk Sales Tax Requirements. Seller shall provide Buyer with the
information necessary to complete the Notification of Sale, Transfer or
Assignment in Bulk, or such other form as the New Jersey Division of Taxation
(the “Division”) may prescribe, during the Due Diligence Period, and Seller
shall cooperate with Buyer in the submission of the completed form to the
Division. Notwithstanding anything herein to the contrary, Buyer shall be
entitled to delay closing for the 10-day period provided for in N.J.S.A.
54:50-38(a) if the Division notifies Buyer that the State has a possible claim
for State taxes, until such time as either (i) the amount of the claim is
determined by the Division or (ii) the Division notifies the Buyer that the
State does not have such a claim, or (iii) the Division determines an escrow to
be held by the Buyer’s title company as escrow agent. At or prior to Closing,
Seller shall pay or otherwise satisfy in full the amount of such claim, and
Buyer shall be entitled to deduct from the net proceeds of sale due to Seller
the amount of such claim and to remit those sums to the Division, or to the
escrow agent, or take such action in accordance with instructions received from
the Division. In the event Seller’s liability for any tax is unconfirmed, or
cannot be determined as of the Closing Date, Seller shall agree to escrow with
the Buyer’s title company an amount reasonably estimated to satisfy the amounts
due and/or such escrow as may be required by the New Jersey Division of
Taxation. In the event the amount of the tax, when determined, is less than the
escrowed sum, the balance shall be promptly returned to the Seller. In the event
the amount of the tax, when determined, is more than the escrowed sum, Seller
shall promptly pay the balance.


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
ARCP ACQUISITIONS, LLC


By: /s/ O. Akomea Poku-Kankam 
   Name: O. Akomea Poku-Kankam 
   Title: Authorized Officer 
   
SELLER:
SHOPS AT RIVERTON, LLC
By: /s/ James Brandenburger 
   Name: James Brandenburger                      Title:       Managing Member 






THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY
                        
By:     /s/ Danielle Howell                    
Name:    Danielle Howell                    
Title:     Vice President                    
Date:     5/29/14                     





[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]